                                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                     ELECTRONICALLY FILED
KEISHA ROBINSON,                                                                  DOC #: _________________
                                                                                  DATE FILED: __2/12/2020__
                           Plaintiff,

                  -against-                                                             19 Civ. 459 (AT)

NYS Trooper; their officers, agents and employees; John                                       ORDER
Doe/Unknown state, county, City Officers #1–100,

                Defendants.
ANALISA TORRES, District Judge:
        On June 24, 2019, the Court granted motions to dismiss and directed the Clerk of Court
to terminate Defendants the New York State Police, Saratoga County Sheriff’s Department,
Saratoga County Sheriff Michael Zuro, Sergeant Keith Clinton, Saratoga County District
Attorney Karen Heggen, and the Saratoga County District Attorney’s Office from the action.
ECF No. 30.

       On February 11, 2020, the Court granted a motion to dismiss and terminated Defendants
the United States Department of Justice, the United States Drug Enforcement Administration, the
United States Attorneys’ Office, the United States Marshals, and all remaining federal officials
and entities named as defendants in their official capacities from the case. ECF No. 40.

        The remaining Defendants, “New York State Trooper,” “their officers, agents and
employees,” and “John Doe / Unknown . . . state, county, city officers #1-100,” 1 are each local or
state entities against whom Plaintiff’s suit cannot lie for the same reasons stated in the Court’s
previous orders. See ECF Nos. 30, 40.

        Accordingly, the Court dismisses the remaining Defendants, the New York State
Trooper, their officers, agents and employees, and John Doe / Unknown state, county, city
officers #1-100. Cf. Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir.
2000) (“[D]istrict courts may dismiss a frivolous complaint sua sponte[.]”).

        The Clerk of Court is directed to terminate the remaining Defendants, mail a copy of this
order to Plaintiff pro se, and close the case.

         SO ORDERED.

Dated: February 12, 2020
       New York, New York




1
  Plaintiff named “Unknown federal, state, county, city officers #1-100,” but because the Court granted the motion
to dismiss brought by “all remaining federal officials and entities named as defendants in their official capacities,”
the federal officers are no longer included in this list.
